Citation Nr: 1402031	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-42 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a left carotid body tumor, including as secondary to herbicide exposure.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to May 1972 and from October 1974 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Roanoke, Virginia RO.  In August 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In October 2012 and October 2013, the Board remanded the matter for additional development.

[This appeal was processed using VA's paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left carotid body tumor was not manifested in service and is not shown to be related to the Veteran's service, to include as due to herbicide exposure therein. 


CONCLUSION OF LAW

Service connection for a left carotid body tumor, claimed as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing; this letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

At the hearing before the undersigned, the Veteran was advised of what was needed to substantiate his claim, and what elements remained to be satisfied.  The undersigned presented questions to him that would elicit testimony to address the unsubstantiated elements of his claim.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the record.  The RO arranged for a VA records review and advisory medical opinion in April 2013, with a supplemental medical opinion provided in November 2013.  The Board finds the reports of these opinions (cumulatively) to be adequate for rating purposes as they reflect a review of the Veteran's history that included all the necessary findings, and the opinions offered are accompanied by adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran seeks service connection for a left carotid body tumor based, in part, on a theory that it resulted from on exposure to Agent Orange in service.  The Veteran's service personnel records show that he served in the Republic of Vietnam from May 1970 to April 1971, thus his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of a left carotid body tumor.  On January 1972 service separation examination, clinical evaluation of the Veteran's head, face, neck, and scalp was normal.  There is no service separation examination report from the Veteran's second period of active duty service available for review.

Postservice medical evidence indicates that the Veteran underwent resection of a carotid body tumor and a neck resection in January 2000.  The surgical record notes the Veteran's reports of the left neck mass that had been present for four or five years and became enlarged over time.  On February 2000 treatment, the final pathology from the tumor was noted to have returned consistent with a paraganglioma; the neck nodes were negative for tumor involvement, and the margins of the resection of the carotid body tumor were negative.  On October 2001 treatment, the Veteran was noted to have had a pericytoma, an unusual tumor of the left carotid body, which was removed along with a left neck resection, with all nodes found to be negative.

Subsequent treatment records are silent regarding the nature and etiology of the tumor.

In a November 2007 letter, the Veteran's treating physician Dr. McKay stated that the Veteran underwent a left neck dissection with excision of a pericytoma/left carotid body tumor in January 2000.  Dr. McKay opined, "I have reviewed the Veterans benefit manual and feel that this tumor falls under the heading of a soft tissue sarcoma."

In a March 2008 letter, Dr. McKay noted that the findings following a left neck dissection in January 2000 were that of a carotid body tumor (paraganglioma).  Dr. McKay opined, "There is existing possibility that this tumor could be associated with Agent Orange exposure during the [Veteran's] prior service in Vietnam.  I am unable to comment as to the nature of the tumor, i.e., malignant or not, only that the tumor was found in the soft tissues of the neck.  In addition, 14 lymph nodes were also dissected and were negative for tumor.  The tumor was adjacent to a large caliber blood vessel in the neck."

A February 2009 rating decision denied service connection for left carotid body tumor.

In March 2009, the Veteran submitted a February 2008 letter from treating physician Dr. Wall, who stated that the Veteran was his patient with a history of coronary artery disease who had had a carotid body tumor excised in 2000.  Dr. Wall opined, "I have reviewed the Veterans benefits manual, and feel that this tumor falls under the heading of a soft tissue sarcoma."

The May 2009 rating decision on appeal continued the denial of service connection for left carotid body tumor.  

At the August 2012 Travel Board hearing, the Veteran indicated that he would submit a physician's statement to the effect that his carotid body tumor was a malignant tumor.  In an undated statement submitted by the Veteran at the August 2012 hearing, Dr. Wall stated that he had been treating the Veteran since September 1999, at which time he had an acute inferior wall myocardial infarction that ended up being treated medically.  He then had the rare diagnosis of a carotid body tumor that was resected on January 19, 2000; Dr. Wall took the Veteran out of work from a medical standpoint at that time.  Dr. Wall stated that the Veteran has fortunately done well but has many other comorbidities including hemodialysis dependent renal failure, and was awaiting a kidney transplant.

In the October 2012 remand, the Board noted the statements from the Veteran's medical treatment providers indicating that the left carotid body tumor should be considered a soft tissue sarcoma, for the purposes of eligibility for presumptive service connection due to herbicide exposure.  The Board found the evidence of record, including the medical statements, to be unclear as to whether the carotid body tumor excised in 2000 was indeed malignant.  The Board remanded the matter for a VA records review and advisory medical opinion to determine the specific nature (including malignancy) and likely etiology of the left carotid body tumor.

In an April 2013 medical opinion based on a review of the record, a consulting VA provider stated that of all the carotid body tumors (paragangliomas) in the head and neck, carotid body tumors are the most common.  According to the Veteran's final surgical pathology report dated January 19, 2000, the mass was diagnosed as "negative", non-malignant.  According to a November 19, 2001 note by Dr. Shinn, the Veteran claimed the carotid body tumor was classified as a hemangiopericytoma (HPC), which the provider stated is a type of soft tissue sarcoma that originates in the pericytes in the walls of capillaries.  After a review of the cited sources, the reviewing provider opined that the main cause linked to the claimed left carotid body tumor (paragangliomas), HPC, is pericytes which is linked to heredity.  The consulting provider stated that pericytes play a crucial role in the formation and functionality of the selective permeable space between the circulatory system and central nervous system.  The consulting provider further noted that pericytes are also associated with allowing endothelial cells to differentiate, multiply, form vascular branches (angiogenesis), survive apoptotic signals and travel throughout the body.  Because of their crucial role in maintaining and regulating endothelial cell structure and blood flow, the provider noted that abnormalities in pericyte function are seen in many pathologies. The consulting provider noted that they may either be present in excess, leading to diseases such as hypertension and tumor formation, or in deficiency, leading to neurodegenerative diseases.

In an October 2013 remand, the Board found the April 2013 VA medical opinion to be inadequate as it did not respond to all of the questions posed by the Board, it did not comment on the statements made in support of the claim by the Veteran's private treatment providers as instructed, and no explanation was offered as to why the private opinions of record should be assigned less probative weight in this claim.  The Board remanded the matter again to obtain the opinions sought.

In a November 2013 supplemental opinion, a consulting VA physician stated that the Veteran was not interviewed and examined as this was not required, and that Virtual VA/VBMS as well as all pertinent records were examined.  He noted that the Veteran was surgically treated for what, as per the evidence of the record, is called a carotid body tumor, an APUD tumor and most frequently a jugular paraganglioma.  He stated that these all refer to neuroendocrine tumors which are, by definition, benign; they are not soft tissue sarcomas.  The consulting physician opined that the evidence of record does not support that this is a soft tissue sarcoma which, by definition, is a malignancy.  The consulting VA physician noted further that the opinions of Drs. McKay and Wall were reviewed, and he stated that Dr. McKay's opinion only suggests the possibility that there may be a link with Agent Orange.  The physician opined that this is a controversial issue with evidence to support the opposite conclusion, and stated that Dr. McKay's opinion would not meet the criteria of "as likely as not, 50% or greater probability."

The Veteran's STRs are silent for left carotid body tumor or any other kind of tumor, either malignant or benign.  Accordingly, the Board finds that service connection for left carotid body tumor on the basis that such disability became manifest in service and has persisted since is not warranted.  Significantly, the overall record established that the tumor was benign, not malignant; therefore the chronic disease presumptions of 38 U.S.C.A. § 1112 do not apply.

The Veteran provides an alternate theory of entitlement to the benefit sought.  He asserts that it is causally related to his exposure to Agent Orange in service.  The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumption includes soft tissue sarcomas (but not non-malignant carotid body tumors).  Note 1 to 38 C.F.R. § 3.309(e) defines soft tissue sarcoma as including the following: dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epitheolioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  

Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, his specific type of tumor is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e).  Notably, his treatment records reflect that the left carotid body tumor excised in January 2000 was diagnosed as negative, or non-malignant.  Non-malignant carotid body tumors are not listed among the entities identified above as a soft tissue sarcoma.  Consequently, the herbicide exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply as to the claimed disability. 

The United States Court of Appeals for the Federal Circuit has held that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The record includes medical evidence that tends to support the Veteran's claim that his left carotid body tumor is related to Agent Orange exposure in service, as well as medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's, depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

According to the Veteran and the medical evidence, his left carotid body tumor symptoms started in approximately 1999, or approximately 28 years after presumed herbicide exposure in service.  The Board accords great probative weight to the April 2013 and November 2013 VA medical opinions against the Veteran's claim, as they (cumulatively) are the only opinions that reflect familiarity with the complete factual background and a review of the entire medical history, and they include a thorough explanation of rationale.  The consulting VA providers pointed to the specific clinical data which make it unlikely that the Veteran's left carotid body tumor would be characterized as a soft tissue sarcoma which would warrant presumptive service connection based on Agent Orange exposure.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects a "clinical data or other rationale to support his opinion"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it must be clear from the record that an opinion provider "was informed of the relevant facts" when rendering a medical opinion).  Because of the inconsistencies noted above, the Board finds the private opinion statements from Drs. Wall and McKay (which appear to support the Veteran's claim) lacking in probative value.  Significantly, the April 2013 and November 2013 VA consulting providers pointed to specific clinical data which contradict the opinions offered by Drs. Wall and McKay, specifically that the excised tumor was diagnosed in January 2000 as non-malignant, which would negate the possibility of placing it under the heading of a soft tissue sarcoma.   

The Veteran's own statements relating his left carotid body tumor to his service, to include his exposure to Agent Orange therein, are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical causation; whether a disease/condition is related to Agent Orange exposure is a medical question, and is not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left carotid body tumor was related to his service/exposure to Agent Orange therein, and therefore against his claim.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a left carotid body tumor is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


